Citation Nr: 0000537	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-08 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
loss of vision in the left eye, claimed as resulting from a 
November 1996 VA surgical procedure.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
fracture of the right proximal humerus, claimed as fracture 
of the right shoulder, claimed as resulting from a November 
1996 VA surgical procedure.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a cardiovascular disorder, to include "heart attack," 
claimed as resulting from a November 1996 VA surgical 
procedure.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a stroke or cerebral vascular accident (CVA), claimed as 
resulting from a November 1996 VA surgical procedure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted], [redacted]


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from November 1942 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  In an October 1997 rating decision, the RO denied 
claims of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for loss of vision in the left eye, for a fracture of 
the right proximal humerus, claimed as fracture of the right 
shoulder, and for a cardiovascular disorder, to include 
"heart attack."  By a December 1998 rating decision, a 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
for a stroke or cerebral vascular accident was also denied.

The Board notes that, at a personal hearing conducted in June 
1998, the veteran testified that, since a November 1996 VA 
surgical procedure, he has had difficulty breathing.  It is 
not clear whether the veteran believed this testimony was 
relevant to the appealed claim for benefits for a 
cardiovascular disorder or for a CVA, or whether he was 
attempting to raise a separate claim for benefits under 
38 U.S.C.A. § 1151 for a respiratory disorder.  The veteran 
is hereby notified that, if he intended to raise a separate 
claim for a respiratory disorder, he should clarify with the 
RO his intent to make such a claim so that the RO may take 
appropriate action.


FINDINGS OF FACT

1.  There is no medical evidence or opinion that the veteran 
had any loss of vision in the left eye as a result of VA 
medical or surgical treatment.  

2.  There is no medical evidence or opinion linking VA 
medical or surgical care to a fracture of the right humerus.

3.  There is no medical evidence or opinion linking a current 
cardiovascular disorder, to include "heart attack," to the 
veteran's VA medical or surgical treatment.

4.  There is no medical evidence or opinion that the veteran 
has incurred a stroke or cerebral vascular accident.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for loss 
of vision in the left eye, claimed as resulting from a 
November 1996 VA surgical procedure.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
fracture of the right proximal humerus, claimed as fracture 
of the right shoulder, claimed as resulting from a November 
1996 VA surgical procedure.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The veteran has not submitted a well-grounded claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
cardiovascular disorder, to include "heart attack."  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran has not submitted a well-grounded claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
stroke or cerebral vascular accident.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred loss of vision in the 
left eye as the result of VA surgical care of his eye, 
including a November 1996 VA surgical procedure to remove a 
cataract.  He contends that he fell, fracturing his right 
shoulder, as a result of poor vision following the November 
1996 surgery.  He also contends that he incurred a 
cardiovascular disorder, to include a "heart attack," 
and/or a stroke or cerebral vascular accident, during the 
November 1996 surgical procedure.  The veteran filed his 
claims for compensation under 38 U.S.C.A. § 1151 in May 1997.

38 U.S.C.A. § 1151 (West 1991) provides that, if a veteran 
incurs an injury, or an aggravation of an injury, as the 
result of VA medical or surgical treatment, and the injury or 
aggravation results in additional disability to the veteran, 
disability compensation is awarded in the same manner as if 
the disability were service-connected.

The regulation which implements this statutory benefit 
provides, in pertinent part, that, in determining whether 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  The regulation further provides that compensation is 
not payable for "the continuance or natural progress" of 
disease or injury for which VA care was authorized.  38 
C.F.R. § 3.358(b)(2) (1999).

Moreover, a determination that "additional disability" was 
caused by VA treatment requires evidence that any increase in 
disability is "not merely coincidental" with the treatment, 
but "actually the result" thereof, and the regulation 
cautions that "[t]he mere fact that aggravation occurred" 
does not prove causation.  38 C.F.R. § 3.358(c)(1), (2).

The Board notes that the veteran is not required to show 
fault or negligence in VA medical treatment.  Brown v. 
Gardner, 513 U.S. 115 (1994).  Although section 1151 was 
recently modified to require that an injury from VA 
hospitalization or treatment be caused by carelessness, 
negligence, fault, or an unforeseeable event, before benefits 
may be awarded under section 1151, the new standard applies 
only to claims filed on or after October 1, 1997.  38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998); VAOPGCPREC 40-97 
(1997).  Since the veteran's appeal was pending prior to this 
date, it continues to be subject to review under the prior 
statutory language and interpretation, where that is more 
favorable to the veteran.  See Karnas v Derwinski, 1 Vet. 
App. 308, 312-313 (1991).

Thus, to establish a well grounded claim for benefits under 
38 U.S.C.A. § 1151, the veteran must provide competent 
evidence of the existence of two elements: (1) that he 
suffered an additional disability when his condition prior to 
and after the November 1996 VA treatment are compared; and, 
(2) that the additional disability occurred as the result of 
the VA hospitalization or surgical treatment, irrespective of 
fault.

Factual Background

Private and VA outpatient clinical records from 1989 through 
1996 reflect that the veteran had mild ARMD (age-related 
macular degeneration).  VA clinical records reflect that the 
veteran sought VA care for vision complaints in late 1995, 
and cataracts were found on both eyes.  In January 1996, the 
veteran underwent removal of a cataract from his right eye 
(phacoemulsification with posterior chamber intraocular lens 
implantation) under local anesthesia.  Cataract removal from 
the left eye was planned for about six months following the 
right eye surgery.  The veteran's left eye visual acuity was 
reported as 20/80, with correction, in March 1996.  In May 
1996, the veteran's vision was recorded as 20/100 in the 
right eye, 20/60 after correction, and 6/200 in the left eye, 
20/200 best corrected vision.  A possible diagnosis of SRNVM 
(subretinal neovascular membrane) was assigned. 

On November 6, 1996, the veteran underwent removal of a 
cataract from his left eye (phacoemulsification with 
posterior chamber intraocular lens implantation, left eye) 
(phaco with pcli).  The operative summary reflects that the 
veteran became combative rather than sedated following 
administration of local anesthesia, and the left eye cataract 
extraction was performed under general anesthesia.  

However, when the surgery was completed, and the anesthesia 
service attempted to extubate the veteran postoperatively, 
the level of oxygen saturation in his blood did not remain at 
the proper level, dropping to 90 percent at a high 
concentration of oxygen (50 percent), and he was admitted to 
a surgical intensive care unit (SICU) overnight.  The 
clinical records reflect that the reason for the oxygen 
desaturation was unclear, but possible aspiration was 
considered, and respiratory arrest was the provisional 
admitting diagnosis.  The clinical records also reflect that 
corneal edema was noted and treated during the veteran's 
postoperative hospitalization.  The clinical records reflect 
that the veteran was gradually weaned off the ventilator, and 
discharged the day following the operative procedure, on 
November 7, to his home.  

December 1996 clinical records reflect the veteran complained 
of right arm pain.  He reported having fallen.  The clinical 
history reported for radiology purposes discloses that the 
veteran fell on some ice.  A fracture of the proximal right 
humerus was diagnosed.  Clinical records in December 1996 and 
thereafter reflect the veteran's complaints that his left eye 
vision was unimproved following surgery.

In August 1997, the veteran had corrected vision of 20/50 in 
the right eye, 10/200 in the left.  ARMD (advanced retinal 
macular degeneration) was noted in the right eye, and the 
veteran was advised of the possibility of hemorrhage.  The 
veteran apparently declined to see a VA retinal specialist.  
In September 1997, CNVM (choroidal neovascular membrane) was 
noted in the right eye, and the examiner opined that CNVM was 
the result of ARMD.  On VA examination conducted in March 
1998, the veteran's best corrected visual acuity in each eye, 
right and left, was 20/200.

1.  Claim for compensation for loss of vision in the left eye

At a personal hearing conducted in June 1998, the veteran 
testified that, before the November 1996 left eye cataract 
surgery was performed, his left eye vision was good, and 
that, after the surgery, he was not able to see as well as he 
had prior to the surgery.  He testified as to his belief that 
corneal edema which occurred after the November 1996 surgery 
was the reason for this loss of vision.  He stated the 
clinical records prepared by the VA physician who provided 
examination in March 1998, identified as Dr. Sartoris, verify 
that he lost the vision in his left eye after the November 
1996 VA surgery.

The medical evidence reflects that the veteran's left eye 
vision prior to a November 1996 left cataract extraction was 
20/200.  The medical evidence reflects that the veteran's 
best left eye visual acuity on the most recent VA 
examination, in March 1998, was 20/200.  Thus, the medical 
evidence establishes that the veteran's contention that his 
left eye vision did not improve after a November 1996 
cataract extraction is accurate.  

However, the provisions of 38 U.S.C.A. § 1151 authorize 
benefits only where "additional disability" results from VA 
care.  In this case, the veteran's post-service visual acuity 
is essentially unchanged from his pre-surgery visual acuity.  
The Board acknowledges the veteran's contention that he would 
not have undergone the surgical procedure if he had known 
prior to surgery that his vision would not improve.  However, 
the statute does not authorize compensation following VA care 
unless there is "additional disability" as measured by the 
veteran's relevant medical condition.  In this instance, the 
medical evidence establishes that the veteran's visual acuity 
is unchanged.  Thus, the veteran has not established a well-
grounded claim for benefits under 38 U.S.C.A. § 1511.

The Board has considered the veteran's contention that the 
clinical record prepared by Dr. Sartoris in March 1998 
supports a claim for vision loss due to VA surgery.  However, 
the March 1998 notation, "Had cardiac arrest in surgery 
about Nov[ember]-Destroyed L[eft] eye" is clearly a report 
proffered by the veteran, rather than a medical diagnosis or 
opinion that the veteran incurred a cardiac arrest which 
affected his left eye vision, since the reports of the March 
1998 VA examination state that the veteran's prior clinical 
records were not available at the time of the VA examination.  
A notation which reflects history provided by the veteran, 
without medical comment, need not be accepted as competent 
medical evidence to establish a well-grounded claim.  
Particularly in this instance, where the objective evidence 
of visual acuity reflects the same visual acuity before and 
after surgery, and where the notation about vision loss and 
VA surgery is not included as a diagnosis or specific 
opinion, the Board finds that the notation is not competent 
medical evidence that the veteran's claim is plausible or 
well-grounded. 

The Board has also considered the veteran's statement, as 
recorded by Dr. Sartoris, that the veteran did not consent to 
a cataract extraction on his left eye, but rather believed 
that the surgical procedure to be performed was a radical 
keratotomy.  The Board notes that this statement appears to 
be contradicted by the veteran's testimony at his June 1998 
personal hearing, as the veteran did not testify that the 
left eye surgery was to be a different procedure than the 
right eye surgery.  

However, the Board does not find that the veteran's statement 
that the wrong surgical procedure was performed establishes a 
well-grounded claim for compensation, as the veteran has 
failed to establish that there was "additional disability," 
regardless of the type of procedure.  The evidence of record 
reflects that bilateral cataracts were diagnosed, that the 
physicians planned to perform the same procedure, a cataract 
extraction, in each eye, with an interval of several months 
between each eye surgery.  A right eye cataract extraction 
was performed in January 1996.  

The evidence of record establishes that the name of the 
clinical procedure to be performed in November 1996 was 
clearly reflected as "phacoemulsification with posterior 
chamber intraocular lens implantation" on the consent form 
the veteran signed prior to surgery.  The contemporaneous 
clinical notes reflect that the veteran indicated, during 
preoperative instruction prior to the left cataract 
extraction, that he did not need additional information he 
was offered about cataract extraction procedures, including 
written information, because he had already undergone the 
same procedure on the right eye.  

Thus, there is no competent medical evidence or opinion which 
supports the veteran's assertion that he was supposed to 
undergo radial keratotomy on the left eye rather than 
cataract extraction, nor is there any medical opinion that 
the veteran should have undergone a radial keratotomy rather 
than a cataract extraction.  The Board does not find that the 
veteran's unsupported allegation establishes a well-grounded 
claim for benefits under section 1151 on this basis.  

The definition of "additional disability" for which 
benefits may be authorized under 38 U.S.C.A. § 1151 is based 
solely on medical disability.  There is no medical evidence 
or opinion which suggests that the veteran's claim that he 
incurred additional disability is plausible.  The only 
evidence of record which supports the veteran's claim is lay 
evidence provided by the veteran himself or by lay friends.  
The veteran may provide evidence of symptomatology, such as 
his statements that he had good vision in his left eye prior 
to his November 1996 surgery.  However, a lay person is 
generally not capable of opining on matters requiring medical 
knowledge, such as whether current left eye visual acuity is 
due to a November 1996 surgery.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995).  

The veteran has been notified that his lay evidence alone is 
insufficient to establish a well-grounded claim.  He has not 
identified any additional information which might be relevant 
to establish a well-grounded claim, nor is VA on notice of 
the possible existence of such evidence.  See McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).  

Since the objective medical evidence reflects that the 
veteran's left eye visual acuity was unchanged by the VA 
surgical procedure performed in November 1996, it would be 
unreasonable for the Board to conclude that there is 
"additional disability" which meets the criteria for a 
well-grounded claim for benefits under 38 U.S.C.A. § 1151.  
38 C.F.R. § 3.358(b).  The claim for compensation for loss of 
left eye vision must be denied.

2.  Claim for compensation for fracture of right humerus

The clinical evidence clearly establishes that the veteran 
suffered a fracture of his right arm near the shoulder in 
mid-December 1996, a little more than a month after a left 
eye cataract extraction in early November 1996.  The veteran 
contends that he fell because of the vision loss sustained at 
the time of the November 1996 surgical procedure.  As noted 
above, the objective evidence of record establishes that the 
veteran's left eye vision had deteriorated prior to the 
November 1996 surgical procedure.  The regulations 
implementing 38 U.S.C.A. § 1151 specifically reflect that, in 
establishing a claim that an "additional disability" has 
been incurred as a result of VA medical treatment, it will be 
"necessary to show that the additional disability is 
actually the result of [the VA treatment] . . . and not 
merely coincidental therewith."  

There is no medical evidence or opinion that establishes or 
appears to suggest any connection between the November 1996 
ophthalmologic procedure and the December 1996 right arm 
fracture.  The clinical evidence reflects that the veteran 
had been discharged from the hospital more than a month prior 
to the right arm fracture, and was caring for himself.  There 
is no evidence that the veteran had reported that a vision 
change was causing difficulty in maintaining balance.  In 
fact, the veteran testified, at the June 1998 personal 
hearing, that he was a jogger, and he seemed to indicate that 
he incurred the fall in which he fractured his arm while 
jogging on a day when there was ice on the ground.  

The only evidence of record which supports the veteran's 
allegation that his December 1996 right arm fracture was 
related to his November 1996 eye surgery is lay evidence, 
supplied either by the veteran himself or by his friends, by 
means of statements and testimony.  Where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Board does not find that any of the competent clinical 
evidence of record establishes that a right arm fracture was 
related in any way to a left eye cataract extraction the 
prior month.  The veteran has been notified of the 
requirements for establishing a well-grounded claim under 
section 1151, and he has been notified why the evidence of 
record does not meet those requirements.  No additional 
evidence which might well-ground the claim has been 
identified.  See McKnight, supra.  The claim must be denied.

3.  Claim for compensation for a cardiovascular disorder

The clinical records associated with the claims file reflect 
that the veteran had hypertension for many years prior to a 
November 1996 cataract extraction.  The clinical records 
reflect that the veteran continues to have a current medical 
diagnosis of hypertension.  However, there is no medical 
evidence or opinion of record which suggests that the 
veteran's current hypertension was incurred or aggravated as 
a result of the November 1996 VA surgical procedure.

An April 1998 VA outpatient clinical record reflects that the 
veteran had edema of the legs due to trauma, without evidence 
that the edema was due to cardiac or pulmonary disease.  
There is no medical evidence or opinion that the leg trauma 
or leg edema discussed in this clinical note was in any way 
related to or aggravated by a November 1996 VA surgical 
procedure.  In fact, the medical evidence of record reflects 
that the veteran incurred the leg trauma which caused the 
edema as a result of an assault.

The veteran contends that, since his November 1996 VA 
surgery, he has suffered "seizures" during which he cannot 
catch his breath.  The veteran contends that the cause of 
these episodes has not been identified, and has testified to 
his belief that these episodes are the result of his November 
1996 VA surgery.

However, the objective evidence of record reflects numerous 
notations that the veteran has a long history of smoking 
cigarettes.  A February 1998 clinical note reflects that the 
veteran provided a history of "wheezing" of three month's 
duration.  The March 1998 VA examination reflects that the 
veteran had some symptoms of chronic obstructive pulmonary 
disease.  

The clinical records of the veteran's November 1996 surgical 
procedure clearly reflect that he had some type of 
respiratory difficulty, possibly aspiration, which led to 
inability to wean him from mechanical ventilation immediately 
after surgery.  However, the evidence clearly reflects that 
the veteran was successfully weaned off mechanical 
ventilation by the day following surgery, and discharged 
without any residual or chronic respiratory difficulty.  
Thus, the medical evidence establishes that the respiratory 
difficulty the veteran had immediately following the November 
1996 surgical procedure was acute and temporary and resolved 
less than 24 hours after the conclusion of the surgery.  

Moreover, there is no clinical evidence that the veteran 
suffered any cardiovascular disorder, complication, or other 
abnormality during or after surgery.  In particular, there is 
no diagnosis of any cardiovascular event in the operative 
records, in the subsequent inpatient physician or nursing 
notes, or in the discharge summary of record.  The examiner 
who conducted a March 1998 VA examination stated that the 
veteran "has no symptoms suggestive of angina or congestive 
failure."  The examiner notes that the veteran reported 
having had a cardiac arrest during a November 1996 eye 
surgery, and stated that the reported history of cardiac 
arrest could not be verified, as there were no clinical 
records from that time available.

The Board notes the veteran's contentions that the March 1998 
clinical record prepared by Dr. Sartoris establishes that the 
veteran had a cardiac arrest.  Dr. Sartoris's note states, 
"Had cardiac arrest in surgery about Nov[ember]."  However, 
as the report of the march 1998 VA examinations reflects, 
this history was obtained from the veteran, not from prior 
review of clinical records, as those records were not 
provided to the examiners prior to the March 1998 
examination.  The notation in the report of eye examination 
that the veteran reported he had a cardiac arrest does not 
establish a well-grounded claim.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995). 

An October 1997 VA clinical note reflects that the veteran 
"denies cardiac symptoms now as in the past."  The notes 
further disclose that the veteran had cardiomegaly and "the 
EKG shows bifascicular block since January, '96."  The note 
further disclosed that the veteran was counseled regarding 
the fact that he had not obtained medication for blood 
pressure control after March 1997.  

The veteran contends he incurred a cardiovascular disorder, 
or other disorder leading to chronic respiratory difficulty, 
during a November 1996 surgery.  However, there is no medical 
evidence or opinion supporting this claim.  The veteran has 
been notified that his lay evidence does not establish a 
well-grounded claim under section 1151.  No additional 
evidence which might well-ground the claim has been 
identified.  See McKnight, supra.  The claim for compensation 
for a cardiovascular disorder, claimed as incurred during a 
November 1996 VA surgical procedure, must be denied.

4.  Claim for compensation for a stroke or CVA

There is no medical evidence of record which establishes that 
the veteran has experienced a "stroke" or cerebral vascular 
accident (CVA).  In particular, there is no medical diagnosis 
of a stroke or CVA prior to, during, or subsequent to a 
November 1996 surgery.  There is likewise no diagnosis, in 
any clinical record associated with the file, that any 
residuals of a CVA are present.  

In the absence of evidence a current medical diagnosis of a 
stroke or CVA, service connection may not be granted for such 
disorder.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  It follows 
that without a diagnosis of a current disorder, there is no 
medical evidence showing a nexus between the claimed disorder 
and service.  The veteran has been notified that a medical 
diagnosis of a current stroke or CVA or residuals of such 
disorder is required, along with medical evidence showing 
that the disorder is related to VA clinical treatment, in 
order to establish a well-grounded claim for benefits under 
38 U.S.C.A. § 1151.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  The claim for compensation for a stroke or CVA is 
not well-grounded, and must be denied.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for loss of vision in 
the left eye, claimed as due to a November 1996 VA surgical 
procedure, is denied.  

Compensation under 38 U.S.C.A. § 1151 for fracture of the 
right proximal humerus, claimed as fracture of the right 
shoulder, claimed as due to a November 1996 VA surgical 
procedure, is denied.

Compensation under 38 U.S.C.A. § 1151 for a cardiovascular 
disorder, to include "heart attack," claimed as due to a 
November 1996 VA surgical procedure, is denied.

Compensation under 38 U.S.C.A. § 1151 for a stroke or 
cerebral vascular accident, claimed as due to a November 1996 
VA surgical procedure, is denied.  




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

